Citation Nr: 0328760	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 to 
May 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In January 2003 the Board reopened the claim of entitlement 
to service connection for hypertension.  The Board then 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2003).   As explicated in a June 2003 Board 
remand, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalid.  As such, 
the Board was not permitted to consider evidence on appeal 
absent either initial consideration of that evidence by the 
RO or the appellant's initial waiver of that additional 
evidence prior to Board adjudication.   Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  


REMAND

As previously noted by the Board in its June 2003 remand, the 
Veterans Claims Assistance Act of 2000 (VCAA) prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the specific evidence VA will 
obtain, and notice of the specific evidence the claimant must 
submit.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

Since the last Board decision, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 
(Fed. Cir. Sep. 22, 2003).  The offending language in the 
regulation suggested that an appellant must respond to a VCAA 
notice within 30 days.  Notably, the provision of the VCAA 
codified at 38 U.S.C.A. § 5301(a), requires that the 
appellant be provided a year to respond.  Hence, the veteran 
must be afforded notice of the provisions of the VCAA 
specifically as applicable to the issue of entitlement to 
service connection for hypertension, to include notice of the 
year to be afforded him to respond.  He also must receive 
notice of the evidence that has been obtained by VA and 
specific notice of the evidence he needs to obtain in 
furtherance of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A January 2003 development memorandum included instructions 
for the veteran to be afforded a VA examination in order for 
an examiner to address the etiology of the veteran's 
hypertension.  The examiner was to review the claims folder, 
and offer an opinion, with particular attention paid to 
findings made in service and within the first post-service 
year.  

A VA examination was conducted in July 2003.  However, the 
text of the examination report suggests that the examiner 
failed to review the claims folder.  On the examination 
report, the examiner stated, "He suffers from hypertension 
since 1956 per the patient, but there is no documentation of 
this."  That statement is not supported by the medical 
record, which contains multiple medical records diagnosing 
hypertension in 1956.  

It is true that the veteran underwent a VA hospitalization 
for observation for hypertension from June 18, to June 29, 
1956, with reported daily blood pressure readings failing to 
lead to a diagnosis of hypertension, and the examiner 
concluding that hypertension was not found.  However, that 
hospitalization was precipitated by multiple prior medical 
findings of elevated blood pressure and hypertension within 
the first year post service.  At a VA examination in June 
1955 a blood pressure reading of 140/100 was obtained, and 
the veteran was assessed as having a mild hypertensive 
condition.  At an August 1955 VA examination a blood pressure 
reading of 155/110 was obtained.  A January 1956 letter from 
Ned Camp, M.D.,  provided an opinion that the veteran had 
some disability due to hypertension.  A letter from private 
physician H. H. Harris, M.D., received in February 1956, 
assessed that the veteran was hypertensive, with a noted 
blood pressure reading of 170/90.  A VA examination in May 
1956 obtained a blood pressure reading of 145/105, and 
arterial hypertension was diagnosed.   

In light of the foregoing discrepancy a remand is necessary 
for an examination by an examiner other than the one who 
examined the veteran in July 2003, that is based on an 
examination and a thorough review of the claims folder.  

Additionally, VA treatment records from the Augusta, Georgia 
VA Medical Center (VAMC) have only been obtained from 2001 
through 2003.  Prior VA medical records should be requested 
from that facility.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA and 
implementing regulations is 
completed.  The RO should do the 
following:

A.  The RO should notify the veteran 
of the evidence necessary to 
substantiate his claim for service 
connection for hypertension.  In this 
regard, he must be notified that 
medical evidence must be provided 
causally relating current 
hypertension to his period of 
service.  This can be shown by 
establishing either that hypertension 
was a chronic condition was present 
in service, or that hypertension 
developed to a compensable degree 
within the first post-service year, 
or that hypertension is otherwise 
related to service.  Applicable 
statutory and regulatory provisions 
and case law should be cited, to 
include 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  The RO should emphasize to 
the veteran that it is ultimately his 
responsibility to provide the 
foregoing evidence.  The RO should 
also inform the veteran that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or records from 
government agencies, if the appellant 
identifies the custodians thereof, 
and VA will notify him of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
should inform him that his appeal 
will remain in abeyance for one year 
or until he indicates in writing that 
there is no additional evidence he 
wishes to have considered and that he 
wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  The RO should attempt to obtain 
any medical records informed of by 
the veteran, including any private 
records for which the veteran 
provides an authorization to obtain 
such records.  All records and 
responses received should be 
associated with the claims folder.  
All VA medical records from December 
2001 or earlier from the Augusta, 
Georgia VAMC should be obtained for 
association with the claims folder.  
So too should any other indicated VA 
or private treatment records from 
other facilities.

3.  Thereafter, the veteran should be 
afforded a VA cardiovascular 
examination by an examiner other than 
the one who examined him in July 
2003, to assess the nature and 
etiology of the veteran's 
hypertension.  All necessary tests 
and studies should be performed.  The 
claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner 
must review the claims folder 
including particularly the medical 
records addressing the presence or 
absence of hypertension from service 
through 1956.  The examiner should 
note these past medical findings and 
opinions in his/her examination 
report.  Thereafter, the examiner 
must opine whether it is:

A.  At least as likely as not 
that the veteran's hypertension 
is causally related to service?  

B.  Is it at least as likely as 
not that hypertension was 
present within the first year 
following his May 1955 
separation from service, with 
either a diastolic pressure then 
predominantly 100 or more, or a 
systolic pressure then 
predominantly 160 or more, or 
evidence that the appellant then 
needed continuous anti-
hypertensive medication?  The 
examiner should explain his 
answers in full.  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the claim remains denied, 
the veteran and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  The veteran and 
his representative should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio v. Principi, 16 
Vet.App. 183 (2002) 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



